Citation Nr: 0009958	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Portland, Oregon 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDINGS OF FACT

1.  Competent evidence that the veteran's pre-service left 
ear hearing loss was aggravated by service, and that he 
currently has the residuals thereof, has not been submitted.

2.  Competent evidence that the veteran had right ear hearing 
loss in service, and that he currently has the residuals 
thereof, has not been submitted.  


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

A law allows service connection for a preexisting injury or 
disease, where there is an aggravation of that disability 
during military service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999). 

The determination of whether the veteran has a ratable 
hearing loss disability is governed by 38 C.F.R. § 3.385 
(1999), which states that hearing loss shall be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz)is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 dB or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Id.  The Court has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).


Factual Background

Service medical records reveal that upon service entrance 
examination in November 1965, defective hearing was noted on 
the left.  That defect was not considered disqualifying.  
Audiology findings revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
5 (15)
5 (10)
LEFT
5 (20)
-5 (5)
-10 (0)
55 (65)
50 (55)

The decibel losses recorded on service department audiology 
examinations prior to November 1, 1967, are assumed to be 
measured in American Standards Association (ASA) units, and 
are converted to International Standards Organization (ISO) 
units to facilitate comparison of results.  The conversion 
appears in parentheses.  At the time of service separation 
examination on November 21, 1967, it was noted that the 
veteran had hearing loss of the left ear.  The audiometry 
readings at the frequencies of 500, 1000, 2000 and 4000 Hz, 
were all zero dB for the right ear, and were 0, 0, 30, and 50 
dB, for the left ear, respectively.  No conversion is 
necessary, as the test was administered after November 1, 
1967.

An October 26, 1979 private audiology report is of record.  
The veteran complained of hearing loss which he had had for 
several years, especially in the left ear.  The veteran 
reported having a considerable history of noise exposure.  It 
was noted that in 1964, he was in the Army where he was 
exposed to a lot of gunfire; he also shot a 30-06 pistol in 
the past and high powder rifles; he operated a wood chipper 
in 1965 for six months and again in 1968 for four months; and 
he currently used chainsaws to cut his own wood.  He did not 
wear ear protection for the above.  It was noted that the 
veteran was a police officer, and that during pistol 
practice, he did wear earmuffs.  An audiogram revealed high 
frequency sensorineural hearing loss, worse in the left ear 
above 1,000 Hz.  Speech discrimination scores were 100 
percent bilaterally.  The impression was high frequency 
sensorineural hearing loss due to noise trauma.  

A July 1988 private audiology report is of record.  However, 
no corresponding interpretation is of record.  

On February 25, 1991, the veteran suffered an occupational 
injury.  Of record, is an occupational injury report from the 
State of Oregon.  Therein, it was documented that the veteran 
was a Corporal in the Police department, and had been 
employed there since 1975.  In describing the accident on 
February 25, 1991, the veteran reported that a suspect 
pointed a shotgun him, he in return fired 8 rounds from his 
.45 automatic at the suspect.  The veteran reported that the 
shots were fired through the cab of a pickup truck, and that 
the noise of the gunshots created the problems to his ears.  
In the employer's description of the accident, it was noted 
that the veteran used a pickup truck for cover when a suspect 
answered the door and pointed a shotgun him.  The veteran 
fired rounds through the cab of his pickup, and the noise 
caused by firing caused some discomfort and ringing in his 
ears; which lasted approximately one month.  

An April 1991 private audiology report is of record, and no 
corresponding interpretation is of record.  

An April 1992 private audiology report is of record, and no 
corresponding interpretation is of record.  In a March 1994 
Workers Compensation opinion, reference is made to a Dr. 
Fairchild who reportedly examined the veteran for audiology 
purposes in April 1992.  

On March 3, 1994, a Referee for the Workers' Compensation 
Board of the State of Oregon (Compensation Board) issued an 
opinion and an order.  The Referee who signed the opinion 
found, in part, that the veteran had worked in 1965 and 1968 
on a utility company line crew, wherein the work involved 
trimming trees and chipping the trimmings.  It was stated 
that wood chippers typically used in that process were very 
loud, producing noise in the range of 120 to 130 dB, and that 
such noise could cause hearing loss.  From 1966 to 1968, the 
veteran served in the Army, and he trained with rifles and 
used some form of earplug during that training.  The 
remainder of the veteran's employment history was described 
to include his work as a police officer until the 1990's.  It 
was also noted that the veteran occasionally used a chainsaw 
to cut firewood, and that he used no hearing protection or 
used "ineffective" cotton protection during that activity.  
It was noted that the veteran was examined by several 
doctors, and that in April 1992, he was examined by Michael 
Fairchild, an audiologist who found that the veteran suffered 
bilateral high frequency hearing loss, worse on the left.  
The Referee stated that Dr. Fairchild felt that, absent other 
causes, the veteran's hearing loss was due to noise exposure.  

In the "ultimate facts" section, the Referee found that the 
veteran suffered an accidental injury to his hearing on 
February 25, 1991 which arose out of and in the course of his 
work with his employer, and that the injury required medical 
services.  In conclusion, the Referee found that the veteran 
asserted a hearing injury as a result of the accident in 
February 1991, and that the veteran suffered symptoms of pain 
and ringing in the ears. The  Referee also concluded, after 
weighing the testimony and evidence from several doctors, 
that the veteran, as the claimant in that matter, failed to 
prove by a preponderance of the evidence that he suffered 
hearing loss as a result of his employment with the City of 
Salem.  

In a subsequent Order on Review, dated also in March 1994, 
the Compensation Board found the facts to show that the 
veteran was employed as a police officer in two different 
states since 1969.  Before that, he worked about 10 months in 
one state on a utility company line crew, where he was 
exposed to high-level noise when operating a wood chipper.  
The Compensation Board also noted the veteran's Army service 
and indicated that he was exposed to gunfire in service.  
Members of the Compensation Board noted that, given the 
multiple causal factors in the veteran's hearing loss, they 
found that the causation issue was medically complex, 
requiring expert medical evidence to resolve.  For those 
reasons stated by the Referee, the Compensation Board was 
more persuaded by the opinion of one Dr. Fairchild, than 
those of other doctors on record.  It was noted that this 
doctor effectively rebutted the other doctors' opinions that 
the veteran's hearing loss was caused by noise to which he 
was exposed while employed as a police officer.  Thus, the 
Compensation Board found no reliable medical evidence to 
prove that the veteran's Oregon employment, as opposed to his 
employment elsewhere, were the major contributing cause of 
his hearing loss; and his claim for them was considered 
noncompensable.  

In May 1999, the veteran underwent a private audiology 
examination, and the results were copied in to the VA.  It 
was noted that the veteran wished to pursue what had become 
disabling hearing loss, and that he had a long history of 
hearing loss with exposure to loud noises in both military 
and police work.  The examiner stated that, in reviewing 
audiograms done in the military, "if I am interpreting the 
results correctly," at entrance, the veteran did have on the 
left ear high frequency hearing loss with thresholds at 55 
and 50 dB at 3000 and 4000 Hz, respectively.  On discharge, 
it appeared that the left sided hearing loss had moved to the 
left with a 30 dB threshold in the left ear without specific 
injury.  The examiner noted that current audiogram did show 
profound loss of 60 dB threshold or worse at 2000 and above, 
and a 20-30 dB threshold at 500 to 1500.  The assessment was 
hearing loss, gradual through the years from exposure to high 
risk jobs with some evidence of significant hearing loss at 
2000 while in the military.  The corresponding audiogram was 
attached.  



Left Ear

The record shows current left ear hearing loss.  The record 
also shows left ear hearing loss which can be considered a 
disability under 38 C.F.R. § 3.385 existing at the time of 
entry into service and of a left ear hearing loss disability 
at separation from service.  However, the determinative 
questions before the Board are whether there is evidence of 
aggravation of a pre-existing condition in service, and 
whether there is evidence to link causally the current left 
ear hearing loss disability and service.  In both instances, 
the answer is no.  The veteran has, therefore, not presented 
a well grounded claim for entitlement to service connection 
for the left ear.

Because the evidence of record shows that the veteran had 
pre-existing left ear hearing loss disability, see Hensley, 
supra, the only way of establishing service connection for 
this disability would be with competent medical evidence 
showing that the veteran's left ear hearing loss disability 
increased in severity during his military service.  In this 
regard, the Board finds that medical expertise is required to 
identify the left ear hearing loss disability and to 
determine whether it was aggravated by the veteran's service.  
See Arms v. West, 12 Vet. App. 188 (1999) (citing Grottveit, 
5 Vet. App. at 93); see also Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); Grivois, 6 Vet. App. at 140; Espiritu, 2 Vet. App 
at 494-495.  This is particularly so where the quantum of 
increase must be measured by audiometric findings and the 
causal relation between the quantum of increase and service 
involves a question of medical causation.  Both of these are 
matters upon which only those with medical expertise acquired 
through specialized medical knowledge, training, or 
experience are competent to provide evidence.  Espiritu, 2 
Vet. App. at 494. Thus, the veteran's belief that he now has 
a left ear hearing loss disability related to service is 
simply not competent to establish this element.  

The medical experts who reviewed the veteran's claim for 
workers compensation purposes in 1991, reportedly found that 
the veteran's police work was not the sole cause of his then 
current hearing loss.  The veteran's exposure to noise during 
prior police work, in military service, work on a utility 
line, and work with a wood chipper, all contributed to his 
hearing loss.  Most recently, in May 1999, the audiology 
examiner found that the veteran's hearing loss had been 
gradual through the years, and was from exposure to high risk 
jobs with some evidence of significant hearing loss while in 
the military.  This statement too reflects that the veteran's 
hearing loss resulted from many sources of noise exposure.  
The May 1999 statement, as well as all other post service 
medical evidence, fails to advance an opinion that the 
veteran now has a hearing loss disability that was incurred 
or aggravated in service.  In particular, the May 1999 
opinion establishes no more than the undisputed fact that a 
hearing loss has existed for many years, but affords no 
indication of a causal relationship between an identifiable 
quantum of current disability and service.

In summary, the evidence of record at this time shows that 
the veteran had left ear defective hearing loss at the time 
of service entrance, which, when converted to ISO units, show 
hearing loss for "disability" purposes according to the 
guidelines set forth in Hensley and under 38 C.F.R. § 3.385.  
However, the service medical records, nor any other evidence 
of record, do not show that the veteran's hearing loss was 
aggravated during service.  Clearly from the statute as well 
as the judicial interpretation of the law, there must be a 
demonstration of increased disability or a worsening of the 
veteran's condition for the proper application of the 
presumption of aggravation.  In this case there is no 
indication of an augmentation in the severity of the 
veteran's condition during service or that any treatment was 
provided therein.  The Court has held that temporary or 
intermittent inservice flare-ups of a pre-service condition 
without evidence of worsening of the underlying condition are 
not sufficient to be considered aggravation in service.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Upon service 
separation, the veteran's left ear hearing loss was again 
noted, and would be considered service-connectable hearing 
loss under the criteria of 38 C.F.R. § 3.385. 

Accordingly, the Board concludes that the claimant has not 
met his burden of submitting a well-grounded claim.


Right Ear

The veteran has also not presented evidence of a well 
grounded claim for right ear hearing loss.  Unlike for the 
left ear, there was no indication of right ear hearing loss 
at the time of service entrance.  The examiner did not record 
a right ear hearing loss, and audiometric testing at the time 
of service entrance, with conversion to ISO units, did not 
show a hearing loss for disability purposes.  38 C.F.R. 
§ 3.385.  Nor is a hearing loss disability shown at the time 
of service separation.  As an inservice incurrence of right 
ear hearing loss has not been shown in this case, the 
veteran's claim is not well grounded, and is denied.  Caluza 
v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also Epps v. 
Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

